 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     ORLINDO ANTONIO MYLES,                                Case No. 2:15-cv-00591-TLN-GGH
12
                                           Petitioner, AMENDED [PROPOSED] ORDER
13
                      v.
14

15   W.L. MONTGOMERY, Warden,
16                                       Respondent.
17

18         Upon considering Respondent’s request, and good cause appearing, Respondent shall have

19   an additional 30-days, to and including July 31, 2019, to file a response to the petition for writ of

20   habeas corpus.

21   Dated: July 8, 2019
                                                /s/ Gregory G. Hollows
22                                      UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28
                                                       1
                                                                  [Proposed] Order (2:15-cv-00591-TLN-GGH)
